

Exhibit 10.31


AMENDMENT TO EMPLOYMENT AGREEMENT    


THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is dated as of November
2, 2017, by and between WEX Inc. (“WEX”), Electronic Funds Source LLC (“EFS”),
and Scott Phillips (the “Executive”). As used herein, WEX, EFS, and the
Executive are referred to individually as a “Party” and collectively as the
“Parties.”


WITNESSETH:


WHEREAS, EFS, the Executive and WEX entered into an Employment Agreement –
Phillips dated as of October 16, 2015 (the “Employment Agreement”; capitalized
terms used herein without definition shall have the meanings ascribed to them in
the Employment Agreement), which became effective upon the Closing of WEX’s
acquisition of EFS;
WHEREAS, the Parties have determined that it is in their best interests and now
desire to amend the Employment Agreement as set forth herein;


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
considerations herein contained, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties,
intending to be legally bound hereby, agree as follows:


1.    The initial paragraph of the Employment Agreement is hereby amended such
that WEX Inc. shall be defined to be “WEX” or “the Company” (and all references
in the Employment Agreement to the Company shall refer to WEX), and Electronic
Funds Source LLC shall be defined to be “EFS,” as used from time to time in the
Employment Agreement.


2.    Section 1 of the Employment Agreement is hereby amended by deleting the
entire present text thereof and replacing in its stead the following:


1.    Employment. The Company agrees to employ the Executive, and the Executive
agrees to be so employed, in the capacity of President, Global Fleet of WEX. The
Executive shall perform such functions and undertake such responsibilities as
are customarily associated with such capacity and such other responsibilities as
the Chief Executive Officer of WEX shall determine from time to time and to whom
the Executive will report. The Executive’s employment with the Company under
this Agreement shall continue in effect until terminated in accordance with
Section 7 or Section 8 below.


3.    Section 3 of the Employment Agreement is hereby amended to increase the
Executive’s Base Salary for his services to the bi-weekly rate of $18,269.23
(annualizing to $475,000.00, and to increase the Executive’s Bonus Opportunity
to 70% of Base Salary and to clarify that such annual Bonus Opportunity endures
until the Agreement is terminated in accordance with Section 7 or Section 8
thereof.


1



--------------------------------------------------------------------------------






4.    Section 4 of the Employment Agreement is hereby amended by deleting the
title thereof and replacing in its stead the following: “Special Retention
Incentive; Long Term Incentive Awards.” In addition, following the end of such
Section 4, the following text shall be added:
        
At such times as the Compensation Committee of the WEX Board of Directors or the
WEX Board of Directors determines to conduct annual or periodic grants of long
term incentive awards to employees and officers of WEX, the Executive will be
eligible to receive such grants, subject to the sole and complete discretion of
the Compensation Committee of the WEX Board of Directors or the WEX Board of
Directors, as applicable, and upon such terms and conditions as determined
thereby, but with due consideration given to the Executive’s position with WEX
and the Executive’s historical performance and anticipated future contributions
to WEX.


5.    Section 7.b. of the Employment Agreement is hereby amended by deleting the
entire present text thereof and replacing in its stead the following:


b.    By the Company without Cause. The Company may, without Cause (as defined
below), terminate the Executive’s employment at any time. In the event of a
termination of the Executive’s employment by the Company without Cause, in
addition to the Accrued Obligations and vested benefits in accordance with the
applicable benefit plans and programs of the Company as in effect, and
contingent on compliance with the release requirements of Section 7.f below, the
Executive shall receive the following:


Notwithstanding the foregoing, the Parties understand and agree that subsections
(i) through (iv) of Section 7.b. shall continue and remain in full force and
effect in accordance with their terms.


6.    Section 7.c. of the Employment Agreement is hereby amended by deleting the
entire present text thereof and replacing in its stead the following:


c.    By the Executive for Good Reason. The Executive may resign for Good Reason
at any time (subject to the notification and other procedural requirements
provided below) and receive the same payments as provided under Section 7.b,
subject to the same conditions as that subsection. For purposes of this
Agreement, “Good Reason” shall mean the occurrence of any of the following
events after the Closing without the Executive’s prior written consent (which
consent includes any matters covered by this Agreement):


i.    a material diminution in the Executive’s title, authority, reporting
relationship, duties or responsibilities then in effect; provided that the
Executive agrees that becoming the President, Global Fleet of WEX and the
related changes to his authority, reporting relationship, duties, or
responsibilities, does not constitute such a material diminution and


2

--------------------------------------------------------------------------------




may not be relied upon by the Executive as Good Reason to terminate his
employment;


ii.    a decrease in the Executive’s Base Salary or Bonus Opportunity;


iii.    a relocation by the Company of the Executive’s primary work location
more than 50 miles from his work location in effect immediately prior to such
relocation; or


iv.    a material breach by the Company of this Agreement;


provided; however, that the Executive’s resignation will not be treated as for
Good Reason unless (i) he provides written notice of an event that he considers
to constitute Good Reason within 90 days of its occurring, (ii) the Company
fails to cure the Good Reason within 30 days after receiving such notice
provided such event is capable of cure, and (iii) the Executive resigns within
120 days following the Company’s failure to reasonably cure such Good Reason.


7.    Section 7.d. of the Employment Agreement is hereby amended by deleting the
entire present text thereof and replacing in its stead the following:


d.    Termination by the Company due to Death or Disability. The Executive’s
employment will end upon his death while employed. The Company may terminate the
Executive’s employment at any time due to the Executive’s inability to perform
his functions due to disability as determined by the Company under
Section 409A(a)(2)(C). On either death or disability, the Executive or his heirs
shall receive (i) the Accrued Obligations, (ii) vested benefits in accordance
with the applicable benefit plans and programs of the Company as in effect and
(iii) the bonus components described in Sections 7(b)(ii) and 7(b)(iii) (under I
or II as applicable), the bonus components being paid at the same time as though
he had remained employed. No other severance is due on such termination.


8.    The following Section 7.g shall be added following Section 7.f:
    
If the Executive’s employment with the Company ends due to either a without
Cause termination by the Company under Section 7.b or a resignation by Executive
for Good Reason under Section 7.c within the time period beginning 90 days
before a Change in Control (as defined in the WEX Inc. Amended 2010 Equity and
Incentive Plan) and ending 365 days after a Change in Control, then, in addition
to the Accrued Obligations and vested benefits in accordance with the applicable
benefit plans and programs of the Company as in effect, and contingent on
compliance with the release requirements of Section 7.f below, the Executive
shall receive the following (in lieu of any amounts set forth in Sections 7.b or
7.c):


3

--------------------------------------------------------------------------------






(i)
24 months of the Executive’s Base Salary as in effect immediately before the
Termination Date payable, at the Company’s option, in either one lump sum or in
equal installments not less frequently than once per month over a twelve month
period commencing at the time set forth in Section 7.f hereof;



(ii)
a lump sum amount equal to the present value of WEX’s share of the cost of
Executive’s medical and dental insurance premiums for a twenty-four (24) month
period payable at the time set forth in Section 7.f hereof;



(iii)
Executive’s target bonus based on Executive’s Bonus Opportunity for the year in
which the termination of employment occurred, multiplied by 200%, and payable,
at the Company’s option, in either one lump sum or in equal installments not
less frequently than once per month over a twelve month period commencing at the
time set forth in Section 7.f hereof.



The Parties understand and agree that Sections 7.b and 7.c shall continue and
remain in full force and effect in connection with any applicable termination
occurring more than 90 days before a Change in Control or more than 365 days
after a Change in Control.


9.    Section 10 of the Employment Agreement is hereby amended to change the
notice address for the Company to the following:


WEX Inc.
97 Darling Avenue
South Portland, ME 04106
Attn: Hilary Rapkin, SVP & General Counsel


10.    Section 17 of the Employment Agreement is hereby amended to delete the
clause in the parentheses on the twelfth (12th) through fourteenth (14th) lines
of that section (which states, “(until, while employed, he has ceased to be
potentially eligible for severance hereunder and subject to the last sentence of
Section 1)”). For the avoidance of doubt, the Parties understand and agree that,
notwithstanding Section 17 of the Employment Agreement as amended herein, the
Noncompetition, Nonsolicitation, Confidentiality, and Inventions Agreement dated
as of October 16, 2015, made by and between EFS and the Executive (and amended
as of November __, 2017), shall continue and remain in full force and effect in
accordance with its terms.


4

--------------------------------------------------------------------------------






11.    Section 19 of the Employment Agreement is hereby amended by deleting the
entire present text thereof and replacing in its stead the following:


19.    Survival. The parties’ rights and obligations set forth in Sections 9
through 19 shall survive the termination or expiration of this Agreement and the
Executive’s employment.


12.    Except as expressly set forth in this Amendment, the Employment Agreement
shall continue and remain in full force and effect in accordance with its terms.


13.    This Amendment shall be governed, construed and interpreted in accordance
with the laws of the State of Tennessee, without giving effect to conflicts of
laws principles. The Parties agree that this Amendment may only be modified in a
signed writing executed by all Parties. This Amendment shall be binding upon and
shall inure to the benefit of the Parties hereto and their respective heirs,
successors and permitted assigns.


14.     This Amendment may be executed in any number of counterparts with the
same effect as if all Parties hereto had signed the same document. All
counterparts shall be construed together and shall constitute one Amendment.
This Amendment may be transmitted and/or signed by facsimile or by email in .pdf
format. The effectiveness of this Amendment and any such signatures shall,
subject to applicable law, have the same force and effect as an original copy
with manual signatures and shall be binding on the Parties hereto. At the
request of any Party hereto, each other Party hereto shall re-execute original
forms hereof and deliver them to all other Parties. No Party hereto shall raise
the use of a facsimile machine or email to deliver a signature or the fact that
any signature or agreement or instrument was transmitted or communicated through
the use of a facsimile machine or email as a defense to the formation of a
contract and each such Party forever waives any such defense.




5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Amendment to Employment
Agreement effective as of the day and year first above written.








WEX INC.:
 
 
 
 
 
 
By: /s/ Melissa D. Smith
 
Name: Melissa D. Smith
 
Title: Chief Executive Officer
 
 
 
 
 
ELECTRONIC FUNDS SOURCE LLC:
 
 
 
 
By: /s/ Hilary Rapkin
 
Name: Hilary Rapkin
 
 
Title: Officer/ Secretary
 
 
 
 
 
EXECUTIVE:
 
 
 
 
 
 
/s/ Scott Phillips
 
 
 
 
 
 
SCOTT PHILLIPS
 
 









6